          Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 1 of 21
  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  CIRILO CANDIDO BASURTO, individually
  and on behalf of others similarly situated,

                                     Plaintiff,                        COMPLAINT

                    -against-
                                                             COLLECTIVE ACTION UNDER
  ORIGINAL RAY'S INC. (D/B/A THE                                  29 U.S.C. § 216(b)
  ORIGINAL RAY'S PIZZA RESTAURANT),
  RIANA INC. (D/B/A THE ORIGINAL                                          ECF Case
  RAY'S PIZZA RESTAURANT), ROSOLINO
  MANGANO , and TONY MANGANO ,

                                      Defendants.
  -------------------------------------------------------X

            Plaintiff Cirilo Candido Basurto (“Plaintiff Candido” or “Mr. Candido”), individually and

 on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Original Ray's Inc. (d/b/a The Original Ray's

 Pizza Restaurant), Riana Inc. (d/b/a The Original Ray's Pizza Restaurant), (“Defendant

 Corporations”), Rosolino Mangano and Tony Mangano, (“Individual Defendants”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.        Plaintiff Candido is a former employee of Defendants Original Ray's Inc. (d/b/a The

Original Ray's Pizza Restaurant), Riana Inc. (d/b/a The Original Ray's Pizza Restaurant), Rosolino

Mangano, and Tony Mangano.

       2.         Defendants own, operate, or control a pizzeria, located at 462 Columbus Ave, New

York City, NY 10024 under the name “The Original Ray's Pizza Restaurant.”
          Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 2 of 21
       3.   Upon information and belief, individual Defendants Rosolino Mangano and Tony

Mangano, serve or served as owners, managers, principals, or agents of Defendant Corporations and,

through these corporate entities, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Candido was employed as a delivery worker at the restaurant located at 462

Columbus Ave., New York, New York 10024.

       5.      Plaintiff Candido was ostensibly employed as a delivery worker. However, he was

required to spend a considerable part of his work day performing non-tipped duties, including but

not limited to preparing food, cleaning the basement, stocking deliveries, washing dishes, filling

refrigerators, sweeping and mopping, cleaning windows, taking out the trash, twisting and tying up

cardboard boxes, stocking deliveries, bringing up the dough for the pizza, cutting vegetables,

bringing cheese and sauces from the basement to the restaurant and cutting cheese (hereafter the

“non-tipped duties”).

       6.      At all times relevant to this Complaint, Plaintiff Candido worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Candido appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiff Candido the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

       9.      Defendants employed and accounted for Plaintiff Candido as a delivery worker in

their payroll, but in actuality his duties required a significant amount of time spent performing the

non-tipped duties alleged above.

       10.     Regardless, at all relevant times, Defendants paid Plaintiff Candido at a rate that was

lower than the required tip-credit rate.


                                                   -2-
            Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 3 of 21
        11.   However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Candido’s non-tipped duties exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

        12.       Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Candido’s actual duties in payroll records by designating him as a delivery

worker instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff

Candido at the minimum wage rate and enabled them to pay him at the tip-credit rate (which they

still failed to do).

        13.       Defendants’ conduct extended beyond Plaintiff Candido to all other similarly situated

employees.

        14.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Candido and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

        15.       Plaintiff Candido now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

        16.       Plaintiff Candido seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).




                                                     -3-
              Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 4 of 21
                                JURISDICTION AND VENUE

        17.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Candido’s state law claims under 28

U.S.C. § 1367(a).

        18.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a pizzeria located in this district. Further, Plaintiff Candido was employed by Defendants in

this district.

                                                  PARTIES

                                                   Plaintiff

        19.      Plaintiff Cirilo Candido Basurto (“Plaintiff Candido” or “Mr. Candido”) is an adult

individual residing in New York County, New York.

        20.      Plaintiff Candido was employed by Defendants at "The Original Ray's Pizza

Restaurant" from approximately September 2017 until on or about September 27, 2019.

        21.      Plaintiff Candido consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                               Defendants

        22.      At all relevant times, Defendants owned, operated, or controlled a pizzeria, located

at 462 Columbus Ave, New York City, NY 10024 under the name “The Original Ray's Pizza

Restaurant.”

        23.      Upon information and belief, Original Ray's Inc. (d/b/a The Original Ray's Pizza

Restaurant) is a domestic corporation organized and existing under the laws of the State of New




                                                   -4-
         Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 5 of 21
York. Upon information and belief, it maintains its principal place of business at 462 Columbus

Ave., New York, New York 10024.

       24.     Upon information and belief, Riana Inc. (d/b/a The Original Ray's Pizza Restaurant)

is a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 462 Columbus Ave., New York,

New York 10024.

       25.     Defendant Rosolino Mangano is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Rosolino Mangano is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporations.

Defendant Rosolino Mangano possesses operational control over Defendant Corporations, an

ownership interest in Defendant Corporations, and controls significant functions of Defendant

Corporations. He determines the wages and compensation of the employees of Defendants, including

Plaintiff Candido, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

       26.     Defendant Tony Mangano is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Tony Mangano is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Tony Mangano possesses operational control over Defendant Corporations, an ownership interest in

Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Candido, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.




                                                 -5-
                Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 6 of 21
                                   FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

          27.     Defendants operate a pizzeria located in the Upper West side section of Manhattan

in New York City.

          28.     Individual Defendants, Rosolino Mangano and Tony Mangano, possess operational

control over Defendant Corporations, possess ownership interests in Defendant Corporations, and

control significant functions of Defendant Corporations.

          29.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          30.     Each Defendant possessed substantial control over Plaintiff Candido’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Candido, and all similarly situated individuals,

referred to herein.

          31.     Defendants jointly employed Plaintiff Candido (and all similarly situated employees)

and are Plaintiff Candido’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

          32.     In the alternative, Defendants constitute a single employer of Plaintiff Candido and/or

similarly situated individuals.

          33.     Upon information and belief, Individual Defendants Rosolino Mangano and Tony

Mangano operate Defendant Corporations as either alter egos of themselves and/or fail to operate

Defendant Corporations as entities legally separate and apart from themselves, by among other

things:

                 a) failing to adhere to the corporate formalities necessary to operate Defendant

                    Corporations as Corporations,




                                                    -6-
             Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 7 of 21
              b) defectively forming or maintaining the corporate entities of Defendant

                 Corporations, by, amongst other things, failing to hold annual meetings or

                 maintaining appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporations for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporations for their own benefit and maintaining control

                 over these corporations as closed Corporations,

              f) intermingling assets and debts of their own with Defendant Corporations,

              g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       34.     At all relevant times, Defendants were Plaintiff Candido’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Candido, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Candido’s services.

       35.     In each year from 2017 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       36.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff




                                                   -7-
           Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 8 of 21
       37.   Plaintiff Candido is a former employee of Defendants who ostensibly was employed

as a delivery worker. However, he spent over 20% of each shift performing the non-tipped duties

described above.

       38.       Plaintiff Candido seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                    Plaintiff Cirilo Candido Basurto

       39.       Plaintiff Candido was employed by Defendants from approximately September 2017

until on or about September 27, 2019.

       40.       Defendants ostensibly employed Plaintiff Candido as a delivery worker.

       41.       However, Plaintiff Candido was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       42.       Although Plaintiff Candido ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       43.       Plaintiff Candido regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       44.       Plaintiff Candido’s work duties required neither discretion nor independent

judgment.

       45.       Throughout his employment with Defendants, Plaintiff Candido regularly worked in

excess of 40 hours per week.

       46.       From approximately September 2017 until on or about October 2017, Plaintiff

Candido worked from approximately 10:00 a.m. until on or about 11:00 p.m., 6 days a week

(typically 78 hours per week).

       47.       From approximately October 2017 until on or about June 2018, Plaintiff Candido

worked from approximately 12:00 p.m. until on or about 9:00 p.m., 6 days a week (typically 54

hours per week).


                                                   -8-
           Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 9 of 21
       48.   From approximately July 2018 until on or about August 2018, Plaintiff Candido

worked from approximately 10:00 a.m. until on or about 11:00 p.m. 6 days a week (typically 78

hours per week).

       49.     From approximately September 2018 until on or about September 27, 2019, Plaintiff

Candido worked from approximately 12:00 p.m. until on or about 9:00 p.m., 6 days a week (typically

54 hours per week).

       50.     In 2 or 3 occasions, Plaintiff Candido worked from approximately 12:00 p.m. until

on or about 9:00 p.m. 7 days a week (typically 63 hours per week).

       51.     For approximately one week in 2019, Plaintiff Candido worked from approximately

10:00 a.m. until on or about 11:00 p.m. 6 days a week (typically 78 hours per week).

       52.     Throughout his employment, Defendants paid Plaintiff Candido his wages in cash.

       53.     From approximately September 2017 until on or about September 2018, Defendants

paid Plaintiff Candido a fixed salary of $390 per week.

       54.     From approximately September 2018 until on or about January 2019, Defendants

paid Plaintiff Candido a fixed salary of $480 per week.

       55.     From approximately January 2019 until on or about September 27, 2019, Defendants

paid Plaintiff Candido a fixed salary of $480 per week for 6 days of work and a fixed salary of $505

per week for 7 days of work.

       56.     Although Defendants granted Plaintiff Candido 30-minute meal periods, Defendants

constantly interrupted such periods by requiring Plaintiff Candido to perform work during the

periods.

       57.     Plaintiff Candido was never notified by Defendants that his tips were being included

as an offset for wages.

       58.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Candido’s wages.


                                                 -9-
           Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 10 of 21
       59.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Candido regarding overtime and wages under the FLSA and NYLL.

       60.     Defendants did not provide Plaintiff Candido an accurate statement of wages, as

required by NYLL 195(3).

      61.      Defendants did not give any notice to Plaintiff Candido, in English and in Spanish

(Plaintiff Candido’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      62.      Defendants required Plaintiff Candido to purchase “tools of the trade” with his own

funds—including an electric bicycle and bike maintenance.

                                 Defendants’ General Employment Practices

      63.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Candido (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      64.      Plaintiff Candido was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      65.      Defendants’ pay practices resulted in Plaintiff Candido not receiving payment for all

his hours worked, and resulted in Plaintiff Candido’s effective rate of pay falling below the required

minimum wage rate.

      66.      Defendants required Plaintiff Candido and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as a delivery workers.

      67.       Plaintiff Candido and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.


                                                 - 10 -
          Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 11 of 21
      68.    Plaintiff Candido’s duties were not incidental to his occupation as a tipped worker,

but instead constituted entirely unrelated general restaurant work with duties, including the non-

tipped duties described above.

      69.      Plaintiff Candido and all other tipped workers were paid at a rate that was lower than

the lower tip-credit rate by Defendants.

      70.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Candido’s non-tipped duties exceeded 20% of each workday (or 2

hours a day, whichever is less) (12 N.Y.C.R.R. § 146).

      71.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      72.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Candido and other tipped workers as tipped employees, and paid them at a rate that was lower than

the lower tip-credit rate when they should have classified them as non-tipped employees and paid

them at the minimum wage rate.

      73.      Defendants failed to inform Plaintiff Candido who received tips that Defendants

intended to take a deduction against Plaintiff Candido’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      74.      Defendants failed to inform Plaintiff Candido who received tips, that his tips were

being credited towards the payment of the minimum wage.

      75.      Defendants failed to maintain a record of tips earned by Plaintiff Candido who

worked as a delivery worker for the tips he received.

      76.      Defendants paid Plaintiff Candido his wages in cash.


                                                 - 11 -
          Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 12 of 21
      77.    Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      78.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Candido (and similarly situated individuals) worked,

and to avoid paying Plaintiff Candido properly for his full hours worked.

      79.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      80.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Candido and other similarly situated former workers.

      81.      Defendants failed to provide Plaintiff Candido and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      82.      Defendants failed to provide Plaintiff Candido and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the




                                                  - 12 -
           Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 13 of 21
physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                            FLSA COLLECTIVE ACTION CLAIMS

      83.       Plaintiff Candido brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      84.      At all relevant times, Plaintiff Candido and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      85.      The claims of Plaintiff Candido stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      86.      Plaintiff Candido repeats and realleges all paragraphs above as though fully set forth

herein.

      87.      At all times relevant to this action, Defendants were Plaintiff Candido’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Candido (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.


                                                 - 13 -
          Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 14 of 21
      88.    At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      89.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          90.   Defendants failed to pay Plaintiff Candido (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      91.       Defendants’ failure to pay Plaintiff Candido (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      92.       Plaintiff Candido (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      93.       Plaintiff Candido repeats and realleges all paragraphs above as though fully set forth

herein.

      94.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Candido (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      95.       Defendants’ failure to pay Plaintiff Candido (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      96.       Plaintiff Candido (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      97.       Plaintiff Candido repeats and realleges all paragraphs above as though fully set forth

herein.


                                                  - 14 -
          Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 15 of 21
      98.    At all times relevant to this action, Defendants were Plaintiff Candido’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Candido, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      99.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Candido less than the minimum wage.

      100.    Defendants’ failure to pay Plaintiff Candido the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      101.    Plaintiff Candido was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      102.     Plaintiff Candido repeats and realleges all paragraphs above as though fully set forth

herein.

      103.    Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Candido overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      104.    Defendants’ failure to pay Plaintiff Candido overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      105.    Plaintiff Candido was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR




                                                - 15 -
           Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 16 of 21
      106.    Plaintiff Candido repeats and realleges all paragraphs above as though fully set forth

herein.

      107.     Defendants failed to pay Plaintiff Candido one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Candido’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      108.     Defendants’ failure to pay Plaintiff Candido an additional hour’s pay for each day

Plaintiff Candido’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      109.     Plaintiff Candido was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      110.      Plaintiff Candido repeats and realleges all paragraphs above as though fully set forth

herein.

      111.     Defendants failed to provide Plaintiff Candido with a written notice, in English and

in Spanish (Plaintiff Candido’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      112.     Defendants are liable to Plaintiff Candido in the amount of $5,000, together with

costs and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION


                                                 - 16 -
             Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 17 of 21
                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      113.      Plaintiff Candido repeats and realleges all paragraphs above as though fully set forth

herein.

      114.      With each payment of wages, Defendants failed to provide Plaintiff Candido with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      115.      Defendants are liable to Plaintiff Candido in the amount of $5,000, together with

costs and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      116.      Plaintiff Candido repeats and realleges all paragraphs above as though fully set forth

herein.

      117.      Defendants required Plaintiff Candido to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      118.      Plaintiff Candido was damaged in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Candido respectfully requests that this Court enter judgment

 against Defendants by:


                                                 - 17 -
          Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 18 of 21
        (a)   Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Candido and the FLSA Class

members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Candido and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Candido’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Candido and the FLSA Class members;

        (f)    Awarding Plaintiff Candido and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiff Candido and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Candido;

        (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Candido;


                                               - 18 -
         Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 19 of 21
       (j)   Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Candido;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Candido’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Candido;

       (m)     Awarding Plaintiff Candido damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Candido damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Candido liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Candido and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Candido and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.


                                                - 19 -
       Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 20 of 21
                              JURY DEMAND

       Plaintiff Candido demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       October 22, 2019
                                                       MICHAEL FAILLACE & ASSOCIATES, P.C.

                                            By:               /s/ Michael Faillace
                                                       Michael Faillace [MF-8436]
                                                       60 East 42nd Street, Suite 4510
                                                       New York, New York 10165
                                                       Telephone: (212) 317-1200
                                                       Facsimile: (212) 317-1620
                                                       Attorneys for Plaintiff




                                              - 20 -
Case 1:19-cv-09748-VEC Document 1 Filed 10/22/19 Page 21 of 21
